By the Court.
The implication is irresistible, that the publication referred to the suit then under the cognizance of the court. It was an attempt to prejudice the public mind in a cause then depending, and was in the eye of the law a contempt of the court.
Let the attachment go.
*The defendant then submitted to answer interrogatories, [*441 and offered to give security for his appearance.
By the Court. Let him enter in to recognizance, himself in 300 dollars, and one sufficient surety in the like sum, conditioned for his appearance de die in diem to answer, &c. And in the mean while it behoves the defendant to consider well, what atonement he will make to the court as well as Mr. Bay-ard for the gross injury done to him by this publication.